BEACH, J.
The consolidation act (section 50)1 fully covers this application favorably to the petitioner. Motion granted.

 Consolidation Act, (Laws 1883, c. 410,) § 50, provides that all books and papers in any department or bureau of the city government of New York, except the police department, shall at all times be open to the inspection of any taxpayer, subject to any reasonable rules and regulations in regard to the .time and manner of such inspection as such department or bureau may make in regard to the same in order to secure the safety of such books and papers, and the proper use of them by the department or bureau. In case such inspection shall be refused, such taxpayer, on his sworn petition describing the particular book or paper that he desires to inspect, may, on notice of not less than one day to such department -or bureau, apply to any justice of the supreme court for an order that he be allowed to make such inspection as such justice shall by his order authorize, and such order shall specify the time and manner of such inspection.